Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 1 is presented for examination.

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited that a high-dimensional data nearest-neighbor query method based on variable-length hash codes, which is a method claim, and also claim 1 recited the steps of method  comprising: obtaining…, carrying…, extracting…, stringing…, and extracting…, which are unclear about that applicant did not claimed hardware or program product associated with the method of steps and specification silence about the hardware or program product associated with the method of steps; therefore, the claim 1 is being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Allowable Subject Matter
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a high-dimensional data nearest-neighbor query method based on variable-length hash codes, comprising:
encoding according to a hash value of each random Fourier feature vector to obtain hash codes corresponding to the original high-dimensional data, counting the appearance frequency of each hash code of all the hash codes to obtain a code frequency reflecting the appearance frequency of the hash code, taking hash codes with a same code frequency as a sub-data set to obtain multiple sub-data sets, ranking all the sub-data sets from high to low according to the code frequencies to obtain serial numbers of the sub-data sets, setting a compression ratio for each said sub-data set in a manner that the compression ratio is a reciprocal of the code frequency of the sub-data set, compressing the sub-data sets according to the compression ratios to obtain compressed sub-data sets and code lengths of the compressed sub-data sets, and then training the compressed sub-data sets in a manner that the sum of a compression loss and a quantification loss is minimum to obtain trained sub-data sets and hash codes of the trained sub-data sets;
stringing the original code of each said trained sub-data set and the replicas of the hash code of the trained sub-data set to obtain a strung hash code corresponding to the trained sub-data set, and integrating the strung hash codes corresponding to all the trained sub-data sets to form a final nearest-neighbor query table; and 
extracting a random Fourier feature vector of the given query point, mapping the random Fourier feature vector of the given query point to a random Fourier code having a length 5 consistent with that of the strung hash code corresponding to one said trained sub-data set, and using the random Fourier code as a query code corresponding to the query point; and finally, searching the final nearest-neighbor query table for a nearest-neighbor data set having a minimum Hamming distance to the query code corresponding to the query point, and using the nearest-neighbor data set as a nearest-neighbor query result of the given query point, so that the nearest-neighbor query process of the given query point is completed.at set forth in the specification and independent claim 1.



Additional References
The examiner as of general interest cites the following references.
a. 	Min, U.S. Patent Application Publication No. 2017/0293838 A1.
b. 	Asmundsson et al, U.S. Patent Application Publication No. 2011/0302207 A1.
c. 	Yu et al, U.S. Patent Application Publication No. 2002/0147703 A1.
d. 	Lin et al, U.S. Patent No. 9,940,100 B2.
e. 	Aggarwal, U.S. Patent No. 6,799,175 B1.
f. 	Fayyad et al, U.S. Patent No. 6,263,334 B1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            June 13, 2023